Citation Nr: 0413378	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.  The veteran died in January 1996.  The current 
appellant is the veteran's surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) that denied service 
connection for the cause of the veteran's death.

This case was remanded by the Board in September 2003 for 
further development.  The instructions of that remand were 
not fully complied with.  The case is therefore remanded once 
again for compliance with the original remand instructions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

In September 2003, the Board remanded the claim back to RO.  
RO was instructed first to provide appellant and her service 
representative with VCAA duty-to-assist notification.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
was noted that the Board had undertaken some development, and 
that now the record contained information that the RO had not 
initially reviewed.  After providing appropriate notice, RO 
was instructed to readjudicate the claim and, if the benefit 
sought on appeal remained denied, RO was instructed to issue 
a Supplemental Statement of the Case (SSOC) and return the 
file to the Board for appellate review.

From the Board's review of the file, it appears that RO 
readjudicated the claim and issued a new SSOC, but did not 
first provide appellant and her service representative with 
the requisite VCAA notice.  Further, there is now a need to 
inform her of the need to submit "everything you've got" 
concerning the claim.  See 38 C.F.R. § 3.159 (2002).  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right of compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  When the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  The Board accordingly finds 
that the case is not yet ready for appellate review and that 
further development is necessary.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  In accordance with the instructions 
of the September 2003 remand, RO must 
furnish the appellant and her service 
representative a letter notifying them 
of the VCAA and its duties to notify 
and assist, specifically as regards the 
cause of death claim currently on 
appeal.  The letter should include a 
description of the evidence necessary 
to substantiate the claim, a statement 
of the evidence still needed to 
substantiate the claim, if any, and the 
respective responsibilities of VA and 
appellant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Further she should be told to submit 
everything that she has concerning the 
claim.  38 C.F.R. § 3.159.

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




